Maeshall, J.
Tbe question raised in tbis case is whether tbe injury for wbicb compensation was granted was “proximately caused by accident” within tbe meaning of those words, in sub. (3), sec. 2394 — 3, of tbe Workmen’s Compensation Law. On behalf of appellant, it is contended that tbe statute calls for an accident in tbe sense of tbe application of some violence or external force to tbe person of tbe workman, that a physical ill caused by tbe labor tbe workman is engaged in is not sufficient.
It is considered that tbe term “accident” as used in tbe Workmen’s Compensation Act has a much broader signification than that contended for by counsel for appellant. It is susceptible of being given sucb scope that one would hardly venture to define its boundaries. Courts have indulged in very general statements in regard'to it, but have not worked *182■out any very definite guide. True, as stated by a text-writer, .such term bas been more discussed, probably, in adjudications, “than any other word in the whole English language.” What the meaning of it is, in the technical sense, is quite different from what it is in the popular sense. The latter sense was adopted in Fenton v. Thorley, 89 L. T. Rep. 314, the leading English case on the subject in regard to such situations as the one we have to deal with. There a workman, in •straining to turn a wheel to open a lid, ruptured himself, and 'it was held that he was injured by accident. The logic of the decision is thus stated in Dawbarn, Employers’ Liability (4th ed.) 100:
“The essential principle and foundation of their judgment was that no arbitrary, legal, technical, or contractual meaning was to be given to the word ‘accident/ but that it was to be regarded as used in its popular or ordinary sense. . . . Accident might mean an accident external to, distinct from, or in addition to, the injury to the man, or the accident might mean . . . nothing wrong or no mishap apart from-the actual injury sustained by the man himself. The accident was not the lid sticking; the accident was the man rupturing himself.”
That was approved in Clover v. Hughes (1910) 3 Butterworth’s Workm. C. C. 275, as applied to the English workmen’s compensation act, where a person was ruptured by ■overexerting himself about his work.
■ Erom numerous authorities such as those cited, Dawbarn, at page 100, deduced this rule:
“Roughly speaking, accidents divide into two great classes — (a) Accidents populárly known as such, such as railway accidents, breakdown of machinery, explosions, collisions, etc., where persons injured by them are spoken of as injured by accident; and (b) accidents where there is no ■such external mishap, but where the man injures himself, as he would say, by accident, when he either strains a muscle, or ricks his back, or ruptures himself, or otherwise hurts himself in an unexpected manner.”
*183These further English cases are cited in support of that conclusion and illustrating it: Timmins v. Leeds F. Co. 83 L. T. Rep. 120, where a man strained his back in lifting a plank which unexpectedly stuck owing to frost; Boardman v. Scott, [1902] 1 K. B. 43, where a man strained himself in adjusting a beam he was carrying; Stewart v. Wilsons & C. C. Co. 5 Session Cas. (1902-3) 120, where a minor injured himself trying to replace a derailed hutch; and M’Innes v. Dunsmuir, 45 Scot. L. Rep. 804, where a man brought on a cerebral hemorrhage by overexerting himself.
Like conclusions as those above are drawn from the authorities in Boyd, Workmen’s Compensation, sec. 458, and 1 Bradbury, Workm. Comp. Law (2d ed.) 367, cited to our attention. From the former we quote:
“With good reason, strains sustained by employees of normal health in raising unusual weights in the course of employment are generally regarded as accidental injuries.” “Ruptures resulting from lifting heavy objects are generally-held fortuitous and unexpected events, in other words, accidents.”
Quite commonly these words from Fenton v. Thorley, 89 L. T. Rep. 314, are quoted with approval: “If a man, in lifting a weight, or trying to move something not easily moved,, were to strain a muscle, or rick his back, or rupture himself, the mishap, in ordinary parlance, would be described as accidental.” .
There are several American authorities to the same effect, as the foregoing, to which we are referred, and among them are the following: Fisher's Case, 220 Mass. 581, 108 N. E. 361; Zappala v. Industrial Ins. Comm. 82 Wash. 314, 144 Pac. 54; Voorhees v. Smith Schoonmaker Co. 86 N. J. Law, 500, 92 Atl. 280; Poccardi v. Public Service Comm. (W. Va.) 84 S. E. 242.
The broad meaning attributable to the word “accident,” as-above indicated, and which is called for by the spirit of the-*184Workmen’s Compensation Act, was adopted by this court in Vennen v. New Dells L. Co. 161 Wis. 370, 154 N. W. 640. There the court said:
“The term ‘accidental,’ as used in compensation laws, denotes something unusual, unexpected, and undesigned. The nature of it implies that there was an external act or occurrence which caused the personal injury. ... It contemplates an event not within one’s foresight and expectation, resulting in a mishap causing injury to the employee.”
The contracting of typhoid fever by an employee by his drinking impure water furnished by the employer, was held to satisfy all the calls of that definition. It seems, as counsel for respondents contend, that such calls are quite as well satisfied by the circumstances here. The thing which occurred was somewhat unusual. It was unexpected and undesigned. There was an external occurrence. The lifting of the heavy block while the workman was not in an advantageous position to do so, required him to unduly strain the muscles of his right side. The undue strain was not foreseen or expected. A mishap resulted, — a muscular spasm and consequent disability. There was, plainly, the physical causation spoken of in Milwaukee v. Industrial Comm. 160 Wis. 238, 246, 151 N. W. 247, — the effort to handle the block while the workman was so circumstanced as to cause a perilous strain on the muscles of his right side.
We cannot well add anything of value by further discussion. As we have seen, authorities, English and American, generally agree that the term “accident” when used in workmen’s compensation laws, should be taken in the broad sense above indicated, — as including a violent straining of the muscles, resulting in a rupture or other bodily hurt to an employee from over-physical exertion in performing his work. It is considered that it was so used by the legislature in sub. (3), sec. 2394 — 3, of the Statutes, and that the trial court in this case reached the correct conclusion.
By the Court. — The judgment is affirmed.